CONCURRING AND DISSENTING STATEMENT BY
FREEDBERG, J.:
I agree with the concurring and dissenting opinion that the PCRA statute, 42 Pa.C.S.A. §§ 9541-9546, provides a procedure for reviewing Appellant’s claim of ineffective assistance of counsel. I also agree with the merits analysis of Appellant’s underlying ineffectiveness claims. However, I would defer determination of whether habeas corpus is available to address Appellant’s claims until a case is before the Court wherein the parties have briefed and argued whether one required to register and report pursuant to 42 Pa.C.S.A. § 9791 et seq. is “restrained of his liberty” so as to be eligible for habeas corpus relief. See Commonwealth v. *855Smith, 336 Pa.Super. 636, 486 A.2d 445, 448, n. 4 (1984) and the eases cited therein.